Case 6:21-cv-06254-EAW Document? Filed 05/06/21 Page 1 of 2

     
 

ATES DISTRICGF PS

FLED LO
‘”

   

UNITED STATES DISTRICT COURT

EP
WESTERN DISTRICT OF NEW YORK

     

MAY 06 2021

  

 

RANDOLPH CHASE, Veg & LOEWENGUTO Ae WY
Petitioner,
Vv. 21-CV-06254 EAW
ORDER

JULIE WOLCOTT,

Respondent.

 

Pro se Petitioner Randolph Chase (“Petitioner”), an inmate at the Orleans
Correctional Facility, seeks relief under 28 U.S.C. § 2254. On April 1, 2021, this Court
administratively terminated the case because Petitioner failed to pay the $5.00 filing fee
or file a motion seeking leave to proceed in forma pauperis (“IFP”). (Dkt. 2). In the same
Order, Petitioner was granted leave to reopen his case upon payment of the fee or by
filing a motion to proceed IFP, which he did on April 15, 2021. (Dkt. 4). The Court then
entered an Order (Dkt. 5) transferring the matter to the United States District Court for the
Northern District of New York (the “Northern District”) on April 26, 2021, and the case in
this District was closed when a new case was opened in the Northern District.

The Northern District transferred the Petition back to this Court on April 29, 2021,
based on that court’s understanding that the case was still closed pursuant to the Court's
administrative termination order. (Dkt. 6). To avoid any further confusion, this Court now
clarifies that the judgment administratively terminating the action (Dkt. 3) has been
vacated and the matter has been reopened, and transfers the Petition back to the
Northern District.

As stated in the Court’s prior transfer order, Petitioner challenges a prison

1
Case 6:21-cv-06254-EAW Document? Filed 05/06/21 Page 2 of 2

disciplinary hearing conducted at the Cayuga Correctional Facility (‘Cayuga CF”), which
is located within the geographical boundaries of the Northern District. The records related
to the Petitioner's disciplinary hearing and sentence will be thus be located in the Northern
District. Accordingly, the Northern District, which has concurrent jurisdiction to entertain
the Petition, is the more appropriate forum. See 28 U.S.C. § 2241(d) (providing that a
habeas corpus application made by a person in custody under the judgment and sentence

of a state court of a state which contains two or more federal judicial districts “may be

filed in the district court for the district wherein such person is in custody or in the district

court for the district within which the State court was held which convicted and sentenced

 

him and each of such district courts shall have concurrent jurisdiction to entertain the
application” and that “[t]he district court for the district wherein such an application is filed
in the exercise of its discretion and in furtherance of justice may transfer the application
to the other district court for hearing and determination”) (emphasis added); Brooks v.
Strack, No. 98-CV-6528 (JG), 1999 WL 672949, at *4 (E.D.N.Y. Aug. 25, 1999) (habeas
corpus proceeding challenging parole hearing transferred to district where hearing was
held because the "underlying controversy involves material events that took place, for the
most part, during [the petitioner's] parole hearing”) (internal quotation marks omitted).

Therefore, this case is transferred to the United States District Court for the
Northern District of New York.

SO ORDERED.

Dated: May 6, 2021
Rochester, New York
EL: A. RD
UNITED STATES DIST JUDGE

 

 

 

 

 
